Citation Nr: 1826630	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disability.

2. Entitlement to service connection for a left knee disability (claimed as DJD left knee).

2. Entitlement to service connection for right arm disability, to include as secondary to service connected right hand fracture. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a December 2012 rating decision, the RO reopened the Veteran's claim of service connection for a left knee disability by deciding the issue on the merits; but, the question of whether new and material evidence has been received to reopen such a claim must be addressed, in the first instance, by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript is of record. 

The appeal of entitlement to service connection for the left knee disability and the right arm disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. A July 1993 rating decision denied service connection for a left knee disability.  The Veteran was informed of the decision and he did not appeal nor was new and material evidence received within a year of the decision.  As such, the decision became final.

2. Evidence received since the July 1993 rating decision is relevant and probative to the issue at hand.


CONCLUSIONS OF LAW

1. The July 1993 rating decision, which denied service connection for a left knee disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. New and material evidence has been received, and the claim of service connection for a left knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria, Factual Background, and Analysis

New and Material

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C. §§ 7104, 7105 (2002); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, 38 C.F.R. § 3.156 (a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran seeks to reopen his claim for service connection for a left knee disability.  Service connection was previously denied in a July 1993 rating decision, based on the finding that the evidence of record did not reflect a diagnosis or evidence of a chronic condition in service and xrays of the left knees upon VA examination were negative with no abnormalities of the knees shown on clinical exam.

Since that time, the Veteran was provided a VA examination in December 2012 in which the examiner reported a diagnosis of left knee PCL avulsion and partial ACL tear of the left knee based on a 2009 MRI impression report.  This evidence of diagnoses is clearly "new" because it postdates the July 1993 rating decision, and is also "material" because it relates to a previously unestablished element of service connection, a current diagnosis; and raises a reasonable possibility of substantiating the underlying issues.  It cures an evidentiary defect which existed at the time of the prior denial, essentially, a lack of a diagnosis.  Consequently, the claim of service connection for a left knee disability may be reopened.


ORDER

The request to reopen the claim of service connection for left knee disability is granted.


REMAND

The Board finds that additional development is necessary prior to adjudicating the issues on appeal.  

At the October 2017 Board hearing, the Veteran, with his representative, testified that he injured his right arm and left knee in service.  He said that he has experienced pain and problems with his right arm and left knee since service.  The Veteran, through his representative, clarified that he is also seeking service connection under a theory of secondary service connection for his right arm.  He  testified that the pain in his right arm may be related to his service-connected right hand fracture.  Although the Veteran has been provided a VA examination for his right hand and wrist in December 2009, the evidence of record shows that the Veteran's right arm condition has never been evaluated during an examination to establish service connection.  Therefore, an opinion is needed.  

Regarding the left knee, the Veteran was afforded a VA examination in December 2012 which gave him a diagnosis of PCL avulsion and a partial ACL tear of the left knee based on a November 2009 MRI report.  In this examination, there are MRI impression reports dated January 2011, March 2011, and September 2012 listed.  The individual MRI reports listed provide findings based on the date of the examination and provide comparison of the findings from the most recent, prior MRI report.  The reports listed after the November 2009 MRI report show no evidence of fracture-dislocation or joint effusion, and no evidence of articular surface irregularity.  The January and March 2011 MRI reports found a bony density in the posterior aspect of the knee and noted that it remains unchanged since previous examination, but that the soft tissue appeared normal.  The September 2012 MRI report found stable, normal left knee radiographs with no soft tissue swelling, joint spaces well preserved, and no mention of the bony density in the posterior aspect of the knee.  The examiner indicated that the Veteran reported that he had not had surgery to treat his left knee condition.

The examiner provided a negative nexus opinion.  By way of rationale, the examiner stated that after the Veteran was seen for his left knee in March 1990 and May 1990, there was no further medical evidence of treatment for a left knee condition in service.  The examiner opined that the left knee condition resolved in service, and, that there was no evidence of a left knee condition after service until October 2009, 17 years after discharge.  
The examiner's statement is inadequate because it does not discuss the Veteran's report of continuing knee pain since service.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Further, it appears that no effort has been made to reconcile the diagnosis of PCL avulsion and a partial ACL tear of the left knee found in the November 2009 MRI with the lack of findings of diagnoses in the later MRI report findings, especially considering that the Veteran indicated he has not undergone any procedures to address the issues presented in the November 2009 MRI.  Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Further, the statements from the Veteran at his October 2017 hearing reflecting continued symptoms of knee injury during and since service, were not of record prior to this examination, and, therefore, not considered by the examiner.  Given these considerations, a new examination must be provided. 


Additionally, the Veteran testified in the October 2017 Board hearing that he applied for disability benefits from the Social Security Administration (SSA) in 2009, and was in receipt of these benefits until February 2017, when the benefits were stopped.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Consequently, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

Accordingly, the case is REMANDED for the following action:

1. Ask the Social Security Administration to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claim file.

2. After development is completed above, schedule the Veteran for the appropriate VA examinations to determine the etiology of his right arm and left knee disabilities.  The claim file must be made available to the examiner for review.  The examiner should review the claim file and the examination report should note a review of the file was conducted.  

Regarding the right arm, based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran currently has a right arm disability or has been diagnosed at any point during the appeal period.  If a diagnosis is confirmed, the examiner should opine as to whether the diagnosed right arm disability was incurred in or aggravated by service; or in the alternative, whether the diagnosed right arm disability was caused by or aggravated beyond its natural progression by the service connected right hand fracture. 

Regarding the left knee, based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's diagnosed left knee disability was incurred in or aggravated by service.
Review of the entire claim file is requested, however attention is invited to the service treatment record reports of the Veteran's left knee injury in service and MRI reports from November 2009, January 2011, March 2011, and September 2012.

A complete rationale for all opinions rendered must be provided.  The examiner is reminded that a reasoning based on the absence of a diagnosis in service will be deemed inadequate.  If an opinion cannot be rendered without resorting to mere speculation, a reason for the same should be provided.  

If upon completion of the above the above action the appeal remains denied, the matter should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


